Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/1/2021 has been entered.  Claim 1 is amended; claims 2, 6-7, 10, 14-15, 18-19, 22-23 are cancelled; and claims 8-9 are withdrawn from consideration as being drawn to non-elected invention.  Accordingly, claims 1, 3-5, 8-9, 11-13, 16-17 and 20-21 are currently pending in the application.


The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Rejections - 35 USC § 103

Claims 1, 3-5, 13, 17 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al (WO 2015/080536 A1) in view of Nishina (US 2009/0110849 A1).
It is noted that WO 2015/080536 (WO) is being utilized for date purposes. However, since WO is not in English, US equivalent for WO, namely, Kim et al (US 2016/0194532 A1) is referred to in the body of the rejection below.  All column and line citations are to the US equivalent.
Regarding claim 1, Kim et al disclose a pressure sensitive adhesive composition comprising a block copolymer (paragraph 0010).  See example A1, wherein glass transition temperature of first block is 1100C (i.e. reads on the glass transition temperature of block A in present claim 1) and glass transition temperature of second block is -410C (paragraph 0125 and Table 1) which reads on the glass transition temperature of block B in present claim 1.  The second block includes butyl acrylate (i.e. reads on the alkyl acrylate ester compound having C4 alkyl group in present claim 1) and 4-hydroxybutyl acrylate.  The block copolymer has a molecular weight distribution of about 1.0 to about 2.5 (paragraph 0017) which overlaps with the weight-average molecular weight/number-average molecular weight in present claim 1.  The number average molecular weight of the block copolymer may be 50,000 to 300,000 (paragraph 0016) which overlaps with the number average molecular weight in present claim 1.  The block copolymer may include 5 to 50 parts by weight of first block and 50 to 95 parts by weight of second block (paragraph 0043) which overlaps with the ratio of polymer block A and (meth)acrylic polymer block B in present claim 1
Kim et al fail to disclose a block copolymer comprising the maleimide and styrene; and silent with respect to alkoxyalkyl (meth)acrylate.
However, regarding block copolymer comprising the maleimide and styrene, Kim et al in the general disclosure teach that block copolymer may include a polymerization unit derived from a compound that contains a nitrogen atom in the first or second block (paragraph 0021).  When compound containing a nitrogen atom is included in the first or second block, the ion association of the antistatic agent is inhibited and the uniformity of the distribution of antistatic agent is improved and therefore even when the PSA is maintained under the condition of a high temperature or high humidity for a long period of time, a change in the antistatic performance over time may be suppressed (paragraph 0022).  Examples of compound containing nitrogen atom include imide group-containing 
Regarding alkoxyalkyl (meth)acrylate, NIshina et al in the same field of endeavor teach an adhesive composition comprising (meth)acrylic polymer (abstract).  The (meth)acrylic copolymer includes substituted or unsubstituted alkyl (meth)acrylate (paragraph 0035).  A combination of alkyl (meth)acrylate and alkoxyalkyl (meth)acrylate is preferably used in view of increasing polarity of the polymer while ensuring low Tg of the (meth)acrylic polymer so as not to deteriorate the adhesion of adhesive layer (paragraph 0056).  Of the alkyl (meth)acrylates, alkyl acrylates containing a C3-C8 alkyl group are preferred and butyl acrylate is more preferred (paragraph 0057).  Of the alkoxyalkyl (meth)acrylates, alkoxyalkyl acrylates containing C3-C12 alkoxyalkyl group are preferred (paragraph 0058).  Therefore, in light of the teachings in Nishina et al, it would have been obvious to one skilled in art prior to the filing of present application, to include a combination of alkyl (meth)acrylate such as butyl acrylate and alkoxyalkyl (meth)acrylate having C3 to C8 alkoxyalkyl group in block B of the block copolymer, of Kim et al, for above mentioned advantages. 
Regarding claim 3, Kim et al teach that when the compound containing nitrogen atom is included in the first block, the first block may include from 0.1 to 30 parts by weight of the compound containing a nitrogen atom (paragraph 0034) which overlaps with the amount of maleimide in polymer block A of present claim 4.
Regarding claim 4, Kim et al teach that first and/or second block may further include other monomers such as styrene based monomers such as styrene or methyl 
Regarding claim 5, Kim et al teach that block copolymer containing at least two types of blocks having the glass transition temperatures as described may form a proper microphase-separated structure in a PSA (paragraph 0014).
Regarding claim 13, Kim et al teach that number average molecular weight of the block copolymer may be 50,000 to 300,000 (paragraph 0016).
Regarding claims 17 and 21, Kim et al teach that when the compound containing nitrogen atom is included in the first block, the first block may include from 0.1 to 30 parts by weight of the compound containing a nitrogen atom (paragraph 0034) which overlaps with the amount of maleimide in polymer block A.  The first and/or second block may further include other monomers such as styrene based monomers such as styrene or methyl styrene.  These comonomers are included in amounts of 20 parts by weight or less or 0.1 to 15 parts by weight with respect to the total weight of other monomers that are used in the block (paragraph 0042) which overlaps with the amount of styrene in polymer block A.

Claims 11-12, 16 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al (WO 2015/080536 A1) in view of Nishina (US 2009/0110849 A1) and Kamata et al (JP 2007-131763 A).
It is noted that Kamata et al (JP 2007-131763 A) is in Japanese.  A copy of the machine translation into English was provided with office action mailed 2/12/2021.  All line/paragraph citations in the body of rejection set forth below are to the machine translation.

Kim et al and Nishina are silent with respect to high glass transition temperature of polymer block A.
However, Kim et al in the general disclosure teach that glass transition temperature of first block may be 1050C or higher and the upper limit is not particularly limited (paragraph 0012).  Additionally, Kamata et al teach that resin composition comprising a specific (styrene-arylmaleimide) block copolymer is excellent in heat resistance and flexibility (paragraph 0010).  It is preferable that (styrene-arylmaleimide) has a glass transition temperature of 2000C or higher (paragraph 0015).  Therefore, in light of the teachings in Kamata et al and given that Kim et al contemplate a first block having a glass transition temperature of 1050C or higher and upper limit is not particularly limited, it would have been obvious to one skilled in art prior to the filing of present application to prepare the block copolymer of Kim et al in view of Nishina, comprising a first block having a glass transition temperature 2000C or higher, for above mentioned advantage. 

Response to Arguments

The obviousness-type double patenting rejection and rejections under 35 U.S.C. as set forth in paragraphs 5-7, of office action mailed 7/2/2021, are withdrawn in view of the new grounds of rejection set forth in this office action.

Conclusion


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on 571-272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KARUNA P REDDY/Primary Examiner, Art Unit 1764